Citation Nr: 0901432	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to loss of vision in the 
left eye following cataract surgery on that eye at a VA 
medical facility in October 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In August 2007, the veteran and his 
wife testified at a hearing before the undersigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record on appeal shows that, while the claim 
arises out of an allegation that the veteran lost the use of 
his left eye as a result of cataract surgery on that eye 
performed at the Gainesville VA Medical Center in October 
1999, a copy of the operative report from that surgery does 
not appear in the claim's file.  Accordingly, since VA's duty 
to assist requires VA to obtain and associate with the record 
all relevant records, the Board finds that a remand is 
required to obtain the October 1999 operative and any follow-
up reports.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators 
are deemed to have constructive notice of VA medical 
records).  

In July 2004, the veteran notified the RO that he was seeing 
a private physician for his left eye disorder.  He also 
reported that the physician had told him that the damage done 
by VA to his left eye during the October 1999 surgery was 
clearly visible.  Subsequently, during the August 2007 Travel 
Board hearing, the veteran submitted private treatment 
records from Associated Comprehensive Eye Care.  It is 
unclear, however, whether these are the record about which he 
wrote in July 2004.  Therefore, on remand, clarification of 
this point should be obtained from the veteran and, if there 
are still outstanding private treatment records, an 
authorization should be obtained from the veteran in order to 
allow VA to obtain these records on his behalf.  See 
38 U.S.C.A. § 5103A(b).

Next, the Board notes that while the RO obtained a VA medical 
opinion in May 2004 regarding the relationship between the 
veteran's current left eye disability and his October 1999 
left eye cataract surgery, the examiner specifically noted 
that the October 1999 operative report was not available for 
review.  Given that the record for review by the clinician 
was missing clearly pertinent information, a remand is 
required for purposes of obtaining clarification.  Further, 
the Board notes that the opinion was defective in that it 
failed to address a May 2003 VA treatment record in which an 
assessment was made of reduced vision status post "cataract 
surgery (complication)".  

Therefore, since the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires 
that VA obtain a medical opinion when such an opinion is 
necessary to make a decision on the claim, and because VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment, the 
Board finds that, on remand, the May 2004 examination report 
should be returned to the examiner for preparation of an 
addendum.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this appeal is REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain and associate 
with the record the October 1999 
operative and any follow-up reports from 
the veteran's left eye cataract surgery 
at the Gainesville VA Medical Center.  If 
the records cannot be located, any 
available internal quality assessment 
records should be checked (not 
associated) to determine if a copy of the 
operative report may be obtained from 
these quality assurance records for 
association with the claims file.

2.  The AOJ should contact the veteran 
and ascertain if the records about which 
he wrote about in July 2004 are the 
records he already filed from Associated 
Comprehensive Eye Care (see discussion 
above).  If they are not, he should be 
asked to provide an authorization to 
enable VA to obtain these other private 
treatment records.  

3.  After completing the above 
development, the claim's file should be 
returned to the May 2004 VA examiner, if 
available, for the preparation of an 
addendum to that examination report.  
Specifically, the examiner should provide 
answers to the following questions:

i.  What are the diagnoses of the 
veteran's current left eye 
disabilities?

ii.  Is it as least as likely as not 
that the veteran suffered additional 
disability as a result of the 
October 1999 left eye cataract 
surgery?  The examiner should 
specifically address the May 2003 VA 
treatment record in which an 
assessment was made of reduced 
vision status post "cataract 
surgery (complication)".  

iii.  If the veteran does have 
additional disability as a result of 
the October 1999 left eye cataract 
surgery, is it as least as likely as 
not that it was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA 
during the surgery?

iv.  If the veteran does have 
additional disability as a result of 
the October 1999 left eye cataract 
surgery, is it as least as likely as 
not that it was due to an unforeseen 
event during the surgery?

A complete rationale should be provided 
for all opinions offered.  

If the 2004 examiner is not available, a 
new examination should be obtained which 
includes a request for an opinion that 
addresses the same above questions.  

4.  Thereafter, the AOJ should 
readjudicate the issue on appeal taking 
into account that, since the claim was 
filed in February 2004, 38 U.S.C.A. 
§ 1151 precludes awarding benefits in the 
absence of evidence of VA negligence or 
an unforeseen event.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996); 
See also VAOPGCPREC 40-97.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

